DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected because:
The node point recited in claims 10, 11 and 13 and refereed to with numeral 44 points to a general area in fig. 3, where a viewer cannot discern which component is being referred to as the “node point”.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “reinforcing nut” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6, 10 and 11-13 are objected to because of the following informalities:  
Claim 1 line 10-11 recites “wherein the spindle receiving portion defines a first spindle positioning groove that reduces an inner diameter of the frame pipe”; since the “positioning groove” is not an external device that forces a diameter reduction on the frame pipe; examiner recommends using the term “exhibits a reduced inner diameter portion of the frame pipe” to avoid the implication that the “positioning groove” exerts or applies the reduction rather than exhibiting or having a reduced diameter. 
Claim 2 recites the limitation "the angle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “a third spindle positioning groove that is axially further spaced from the first spindle positioning groove than the second spindle positioning groove”; does applicant mean “farther” rather than “further”?
Claims 10, 11 and 13 recite the limitation "the region of the node point".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12, line 1 recites “A building scaffold having a frame element the frame element comprising”; there appears to be a punctuation missing between “a frame element” and “the frame element”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the third spindle positioning groove is axially spaced not as far from the second spindle positioning groove as the second spindle positioning groove is from the first spindle positioning groove”; the language in this claim raises indefiniteness due to the confusing nature of the phrase “not as far from the second spindle positioning groove as the second spindle positioning groove”. Examiner recommends reciting what the spacing is rather than what it is not.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedr, DE (4027739) (provided in IDS).
In regards to claim Friedr discloses:
A frame element (1; fig. 1) for a building scaffold, the frame element comprising:  
a support head (5) having a threaded spindle (3 with threads 7);  
a frame pipe (outer tube 2) configured to be mounted vertically in the building scaffold (fig. 1), the frame pipe having a spindle receiving portion (portion of 2 into which 3 is inserted; fig. 1) on a first axial frame pipe end (top end/opening of 2), the threaded spindle being introduced partially into the spindle receiving portion (fig. 1);
a spindle nut (11) mounted to the threaded spindle, the support head introducing a vertical load into the frame pipe via the threaded spindle in a mounted state of the frame element (Lines 80-82; see excerpt below), 
wherein the spindle receiving portion defines a first spindle positioning groove (6; fig. 4) that reduces an inner diameter of the frame pipe (as shown in fig. 4 reproduced below).

    PNG
    media_image1.png
    366
    735
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    593
    454
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    121
    613
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (AAPA) in view of WO (2015/014676) referred to hereinafter as ref 676 or in the alternative over AAPA in view of Official Notice and further in view of ref 676.
In regards to claim 1 AAPA discloses:
A frame element (10; fig. 1 and described prior art in paragraph [0038]; highlighted sections below) for a building scaffold, the frame element comprising:  
a support head having a threaded spindle (16);  
a frame pipe (12) configured to be mounted vertically in the building scaffold (fig. 1), the frame pipe having a spindle receiving portion (14) on a first axial frame pipe end (top end/opening of 12), the threaded spindle being introduced partially into the spindle receiving portion (fig. 1);
a spindle nut (20) mounted to the threaded spindle (as shown in fig. 1) the support head introducing a vertical load into the frame pipe via the threaded spindle in a mounted state of the frame element (paragraph [0005]).
If it was found that in regards to claim 1 the AAPA does not explicitly describe that the support head is part of the prior art disclosed. Examiner takes Official Notice that having a support head carried by a threaded spindle of a scaffold is old and well known in the art. A person of ordinary skill in the art would use a support head to serve to transfer a vertical load to a building scaffold. For example, a concrete formwork can be placed or mounted onto the support head.

    PNG
    media_image4.png
    148
    523
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    95
    527
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    705
    411
    media_image6.png
    Greyscale

In regards to claim 1 AAPA does not disclose the spindle receiving portion defines a first spindle positioning groove that reduces an inner diameter of the frame pipe.
Ref 676 teaches spindle receiving portion (16) defines a first spindle positioning groove (26) that reduces an inner diameter of the frame pipe (as shown in fig. 1 below).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the grooves taught by ref 676 onto the spindle receiving portion of the AAPA to increases the stability and load-bearing capacity of the assembled scaffolding as motivated by ref 676 (see highlight below).

    PNG
    media_image7.png
    224
    717
    media_image7.png
    Greyscale

	In regards to claim 2 AAPA as modified by Ref 676 teaches the first spindle positioning groove radially centers the threaded spindle in the frame pipe such that a longitudinal axis of the threaded spindle is inclined at the angle (beta) relative to a longitudinal axis of the frame pipe, the angle (beta) being less than 1 degree (as described in highlights below in ref 676). Moreover, ref 676 does not explicitly teach the angle (beta) being less than 1 degree. However, it would have been obvious to one having ordinary skill in the art at the time of invention to have the angle between the longitudinal axes of spindle and the pipe less than 1 degree, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art would find that the lesser the angle between the longitudinal axes of spindle and the pipe the more stable the load would be since it would be applied directly to the longitudinal length of the load bearing component. 

    PNG
    media_image8.png
    164
    608
    media_image8.png
    Greyscale

	In regards to claim 3 AAPA as modified by Ref 676 teaches the first spindle positioning groove extends in a circumferential direction of the frame pipe, the first spindle positioning groove being discontinuous or circumferential in the circumferential direction of the frame pipe (Abstract; ref 676; excerpt highlighted below).

    PNG
    media_image9.png
    154
    693
    media_image9.png
    Greyscale

	In regards to claim 4 AAPA as modified by Ref 676 teaches an axial spacing of the first spindle positioning groove from the first axial frame pipe end is smaller than an inner diameter of the spindle receiving portion (as shown in annotated drawings below clearly being smaller than the diameter of the spindle receiving portion 16).


    PNG
    media_image10.png
    486
    529
    media_image10.png
    Greyscale

In regards to claim 5 AAPA as modified by Ref 676 teaches the spindle receiving portion has a second spindle positioning groove (28) that is axially spaced apart from the first spindle positioning groove (26) and reduces the inner diameter of the frame pipe (see fig. 3 reproduced below).


    PNG
    media_image11.png
    627
    405
    media_image11.png
    Greyscale

In regards to claims 6 and 7 AAPA and Ref 676 do not teach the spindle receiving portion has a third spindle positioning groove that is axially further spaced from the first spindle positioning groove than the second spindle positioning groove and reduces the inner diameter of the frame pipe and the third spindle positioning groove is axially spaced not as far from the second spindle positioning groove as the second spindle positioning groove is from the first spindle positioning groove. However, it has been held that a mere duplication of parts, such as the duplication of the positioning groove, has no patentable significance unless a new and unexpected result is produced.  A duplication of parts is generally recognized as being within the level of ordinary skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955).  A person of ordinary skill in the art before the effective filing date of the claimed invention, would have found that a further duplication of the first and second positioning grooves into a third or more grooves would have only enhanced with better positioning and stabilizing of the threaded spindle into the receiving portion. Furthermore, in regards to claim 7, it would have been obvious to place the third groove closer to the second groove than the spacing between the second groove and the first since the rearrangement of parts is generally recognized as being within the level of ordinary skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  A person of ordinary skill in the art before the effective filing date of the claimed invention, would have found that the farther the distance from the end of the pipe the more grooves would be needed to stabilize the spindle as the free/inserted end of the spindle would be away from the connection point.
In regards to claim 15 Ref 676 teaches the frame pipe is mounted vertically in the building scaffold (abstract and fig. 1; Ref 676).
Claims 8-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and ref 676 as applied to claim 1 above, and further in view of Rogers, US (2012/0228060).
In regards to claims 8 and 9 AAPA (does not explicitly disclose) and ref 676 do not teach the frame pipe has a pin receiving portion at a second axial frame pipe end into which a pin of a further frame element can be introduced, the pin receiving portion having a first pin positioning groove that reduces the inner diameter of the frame pipe and the pin receiving portion has a second pin positioning groove that is axially spaced apart from the first pin positioning groove and reduces the inner diameter of the frame pipe.
Rogers teaches the frame pipe has a pin receiving portion (52, 54; fig. 6) at a second axial frame pipe end (bottom end) into which a pin of a further frame element can be introduced, the pin receiving portion having a first pin positioning groove (44) that reduces the inner diameter of the frame pipe and the pin receiving portion has a second pin positioning groove (groove 44 under the lower rosette, where there is a groove 44 under each rosette; as shown in fig. 4) that is axially spaced apart from the first pin positioning groove and reduces the inner diameter of the frame pipe(fig. 4).

    PNG
    media_image12.png
    752
    564
    media_image12.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the pin receiving portion taught by Rogers onto the second axial frame pipe end of the frame pipe of AAPA for the predicable function of facilitating the modular attachment of the frame pipe between two vertical pipes inline at elevated levels of a scaffolding where the pipe would attach at the bottom to a frame element in the same manner it attaches to a spindle at the top. 
In regards to claim 10 Rogers teaches wherein the frame pipe has a node point (as best understood; area at which rosette 8 is attached as shown in fig. 6) on which a crossbar (152; fig. 14) of the frame element is connected to the frame pipe the frame pipe having a first reinforcing groove (44; fig. 6) in the region of the node point that is spaced less than 15 cm from the node point (as best understood since the groove is in the region of the node point itself hence it cannot be more than 15 cm away from the node point) in a first axial direction (downward direction of the center of the pipe from the rosette) and reduces the inner diameter of frame pipe (fig. 6) or ii. increases the outer diameter of frame pipe.
In regards to claim 11 Rogers teaches the frame pipe has a further reinforcing nut (also as best understood in light of lack of illustration of a reinforcing nut; 46; fig. 6) in the region of the node point that is spaced less than 15 cm from the node point (as best understood since the reinforcing nut is in the region of the node point itself hence it cannot be more than 15 cm away from the node point) in a second axial direction (upward direction of the center of the pipe from the rosette) opposite the first axial direction and reduces the inner diameter of frame pipe or ii. increases the outer diameter of frame pipe (fig. 6).
In regards to claim 13 Rogers teaches wherein the frame pipe has a node point (as best understood; area at which rosette 8 is attached as shown in fig. 6) on which a coupling point (apertures of the rosette 8) is designed for connecting a crossbar (152; fig. 14), the frame pipe having a first reinforcing groove (44; fig. 6) in the region of the node point that is spaced less than 15 cm from the node point (as best understood since the groove is in the region of the node point itself hence it cannot be more than 15 cm away from the node point) in a first axial direction (downward direction of the center of the pipe from the rosette) and reduces the inner diameter of frame pipe (fig. 6) or ii. increases the outer diameter of frame pipe.
In regards to claim 14 Rogers teaches wherein the coupling point (8) is in the form of a rosette (fig. 5, 6).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (AAPA) in view of WO (2015/014676) referred to hereinafter as ref 676 or in the alternative over AAPA in view of Official Notice and further in view of ref 676.
In regards to claim 12 AAPA discloses:
A building scaffold (paragraph [0005]) having a frame element (10; fig. 1 and described prior art in paragraph [0038]; highlighted sections below) for a building scaffold, the frame element comprising:  
a support head having a threaded spindle (16);  
a frame pipe (12) configured to be mounted vertically in the building scaffold (fig. 1), the frame pipe having a spindle receiving portion (14) on a first axial frame pipe end (top end/opening of 12), the threaded spindle being introduced partially into the spindle receiving portion (fig. 1);
a spindle nut (20) mounted to the threaded spindle (as shown in fig. 1) the support head introducing a vertical load into the frame pipe via the threaded spindle in a mounted state of the frame element (paragraph [0005]).
If it was found that in regards to claim 12 the AAPA does not explicitly describe that the support head is part of the prior art disclosed. Examiner takes Official Notice that having a support head carried by a threaded spindle of a scaffold is old and well known in the art. A person of ordinary skill in the art would use a support head to serve to transfer a vertical load to a building scaffold. For example, a concrete formwork can be placed or mounted onto the support head.

    PNG
    media_image4.png
    148
    523
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    95
    527
    media_image5.png
    Greyscale

In regards to claim 12 AAPA does not disclose the spindle receiving portion defines a first spindle positioning groove that reduces an inner diameter of the frame pipe.
Ref 676 teaches spindle receiving portion (16) defines a first spindle positioning groove (26) that reduces an inner diameter of the frame pipe (as shown in fig. 1 below).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the grooves taught by ref 676 onto the spindle receiving portion of the AAPA to increases the stability and load-bearing capacity of the assembled scaffolding as motivated by ref 676 (see highlight below).

    PNG
    media_image7.png
    224
    717
    media_image7.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634